                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 JUSTIN C. HOWELL #562988,                         )
                                                   )
         Petitioner,                               )
                                                   )    NO. 3:20-cv-00825
 v.                                                )
                                                   )    JUDGE RICHARDSON
 WARDEN GRADY PERRY,                               )
                                                   )
         Respondent                                )

                                MEMORANDUM AND ORDER

        Contemporaneously with the filing of his habeas petition in this case, Petitioner filed a

motion to stay proceedings on his petition to allow him to exhaust state remedies. (Doc. No. 3,

“Motion”.) Respondent opposes the Motion on the basis that none of the claims in the petition

before this Court are or could be raised in the pending state court litigation. (Doc. No. 9.)

        It has long been held that a state prisoner's federal habeas corpus petition should be

dismissed if the prisoner has not yet exhausted all available state court remedies for each and every

claim in his petition. Coleman v. Thompson, 501 U.S. 722, 731 (1991). This does not, however,

limit the discretion of the district court to hold a habeas corpus petition in abeyance where so doing

would be appropriate and compatible with the purposes of the Antiterrorism and Effective Death

Penalty Act of 1996. Rhines v. Weber, 544 U.S. 269, 276 (2005).               In fact, under certain

circumstances, a stay is the only proper course of action. See Rhines, 544 U.S. at 278 (“it likely

would be an abuse of discretion for a district court to deny a stay and to dismiss a mixed petition

if the petitioner had good cause for his failure to exhaust, his unexhausted claims are potentially




      Case 3:20-cv-00825 Document 10 Filed 12/01/20 Page 1 of 4 PageID #: 120
meritorious, and there is no indication that the petitioner engaged in intentionally dilatory litigation

tactics”).1

         But those circumstances are not present in this case. Petitioner claims in his petition that

it is “a mixed Petition of federal claims that are both exhausted and unexhausted[.]” (Doc. No. 1

at 10.) Likewise, Petitioner refers in his Motion to alternatives for handling a “mixed petition.”

(Doc. No. 3.) But he does not directly assert that his pending petition presents any claims that are

in the process of being exhausted in state court. To the extent Petitioner suggests in his petition

that it includes claims that are still pending in state court, (Doc. No. 1 at 10 n.1), that suggestion

is refuted by Respondent’s response (Doc. No. 9.) Respondent’s response, which attaches

Petitioner’s state-court brief filed in the ongoing state litigation, confirms that the state litigation

does not include any of the ineffective-assistance claims pending in his federal habeas petition.

(Doc. No. 9-1 at 2.) So it does not appear that the instant petition actually is a mixed petition.

Accordingly, no stay is necessary in this case, and Petitioner’s Motion (Doc. No. 3) is DENIED.

         Petitioner’s habeas petition is before the Court for initial review pursuant to Rule 4 of the

Rules Governing Section 2254 Cases in the United States District Courts (“Habeas Rules”). The

petition asserts arguably colorable habeas claims for ineffective assistance of counsel in violation

of the United States Constitution. Because it is not apparent from the face of the petition that

Petitioner is not entitled to relief, see Habeas Rule 4, Respondent is DIRECTED to file an answer,

plead or otherwise respond to the petition in accordance with Habeas Rule 5 within 30 days of the

entry of this Order.




1
  “[A] ‘mixed’ petition for habeas corpus relief in which a state prisoner presents a federal court with a single
petition containing some claims that have been exhausted in the state courts and some that have not.” Rhines v.
Weber, 544 U.S. 269, 271 (2005).


                                                          2

     Case 3:20-cv-00825 Document 10 Filed 12/01/20 Page 2 of 4 PageID #: 121
       On that same date, Respondent shall also file the complete state court record relevant to

this matter, including the complete trial court record, the complete record on direct appeal, and the

complete trial and appellate court record in connection with any state petition for collateral relief

including, but not limited to, transcripts for all proceedings and rulings on any state petition. See

Habeas Rules 5(c) & (d). Respondent’s notice of filing shall include a comprehensive index

indicating the precise location of each distinct part of the relevant record (e.g., plea proceedings,

pre-trial hearing transcripts, voir dire, each portion of trial testimony, trial exhibits, jury

instructions, verdict, each party’s briefs at each level of appeal, each court’s final ruling on appeal

and collateral proceedings, etc.). The record shall be organized and appropriately indexed, and

distinct parts of the record should be electronically bookmarked for ease of reference in identifying

documents relevant to the state court proceedings. After the record is filed, the parties shall cite

to the state court record using the Document and Page numbers provided in CM-ECF.

       If Respondent files an answer, the answer must comply with the requirements set forth in

Habeas Rule 5. The answer shall address each alleged ground for relief and shall be fully briefed

with citations to the state court record and to governing Supreme Court precedent. For each claim,

the answer shall, at a minimum: (1) assert any procedural defenses; (2) identify the clearly

established Supreme Court precedent governing the claim; (3) state whether the claim was

exhausted in state court; (4) cite the state court’s ruling for exhausted claims; and (5) respond to

Petitioner’s argument that he is entitled to habeas relief on the claim with appropriate reasoned

legal and factual argument. Failure to comply with these requirements may result in Respondent’s

being directed to file a new answer in conformance with these requirements.

       Petitioner may file a reply to Respondent’s answer limited to disputing specific points of

fact or law raised by the answer within 30 days of the date the answer is filed. The Court will



                                                  3

    Case 3:20-cv-00825 Document 10 Filed 12/01/20 Page 3 of 4 PageID #: 122
consider the matter ripe for review if Petitioner fails to file a reply, or to seek additional time to

file a reply, within 30 days of the date the answer is filed.

       If Respondent files a motion, the motion shall comply with the requirements of the Federal

Rules of Civil Procedure, see Habeas Rule 12, and where relevant, shall address the issues of

exhaustion and timeliness. Petitioner may file a response to Respondent’s motion within 30 days

of the date the motion is filed. If Petitioner fails to timely respond to Respondent’s motion, or fails

to seek additional time to respond, the Court may construe Petitioner’s failure to respond as

Petitioner’s agreement that the motion has merit and may grant the motion without further briefing.

Respondent may file a reply, or seek additional time to file a reply, within 15 days of the date

Petitioner’s response to the motion is filed.

       The Clerk is DIRECTED to serve a copy of the petition and this Order on Respondent and

the Attorney General of Tennessee. See Habeas Rule 4.

       IT IS SO ORDERED.


                                                       ____________________________________
                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE




                                                  4

    Case 3:20-cv-00825 Document 10 Filed 12/01/20 Page 4 of 4 PageID #: 123
